Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 15, 2014

                                      No. 04-14-00398-CV

                            Alma L. GOMEZ and Alberto F. Gomez,
                                       Appellants

                                                v.

                             HONDA MOTOR CO., LTD., Et al.,
                                     Appellees

                From the 365th Judicial District Court, Maverick County, Texas
                             Trial Court No. 11-02-26254-MCV
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
       In this accelerated appeal, Appellee’s brief is due to be filed with this court on September
15, 2014. See TEX. R. APP. P. 38.6(b). On August 29, 2014, Appellee filed an unopposed first
motion for extension of time to file the brief until October 6, 2014.
         Appellee’s motion for extension of time is GRANTED. See id. R. 38.6(d). Appellee’s
brief is due to be filed with this court by October 6, 2014.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court